Exhibit 10.42 MEMBERSHIP INTEREST PURCHASE AGREEMENT THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of this 25th day of February, 2016, by and among Cox TMI, Inc., a Delaware corporation (the “Seller”), Cox Communications, Inc., a Delaware corporation (“CCI” and, together with the Seller, the “Seller Parties”), Gulliver Media Holdings, LLC, a Delaware limited liability company (the “Purchaser”), Scripps Networks Interactive, Inc., an Ohio corporation (“SNI” and, together with the Purchaser, “Scripps”), and TCM Parent, LLC, a Delaware limited liability company (the “Company”). RECITALS WHEREAS, the Seller and the Purchaser are the sole members of the Company, which is governed by that certain Amended and Restated Limited Liability Company Agreement of the Company dated as of December 8, 2009, as amended (the “Operating Agreement”). Capitalized terms used herein but not otherwise defined have the meanings ascribed to such terms in the Operating Agreement.
